DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/17/2022, and entered with the RCE of 3/23/2022, have been fully considered but they are not persuasive.  The examiner respectfully disagrees, and maintains that the combination of references makes obvious the system and method of providing spatial audio signals of different content to separate open ear wearables and augmenting the bass response of those open ear wearables through bass zones created by arrayed perimeter speakers.  
In the cited prior art with respect to the 35 USC 103 rejections of claims 1-3, 9-10, 12-14, and 20-21, Hess teaches a system and method for providing spatial audio signals of different content to separate users in a vehicle, where an additional loudspeaker elsewhere in the vehicle is used to provide the lower frequencies approximately below 100 Hz (see Hess, ¶ 0018-0019 and figure 5).  Similar to Hess, Oswald teaches loudspeakers throughout the perimeter of the cabin are used to augment headrest speakers for each user in the vehicle and provide virtual sound sources (see Oswald, ¶ 0020-0022, and 0032 and figure 4).  Kim makes obvious open-ear wearables combined with a low frequency loudspeaker to provide the open-ear wearables with unlocalizable bass (see Kim, ¶ 0007, 0015-0016, and 0019).  Herein, Hess and Oswald teach speakers in a headrest for each user, and Kim makes obvious a substitution of near-field speakers in a vehicle where headrest speakers are not installed and the open-ear wearables are provided (see Oswald, ¶ 0021-0022 in view of Kim, ¶ 0007 and 0019).  Last, Christoph teaches different audio zones, such as the bright and dark zones, where the low-frequency content is provided by the door woofer speakers and/or subwoofer speaker and further teaches that the different audio zones use additional speakers, such as headrest speakers or speakers as close to the user’s ears as possible, for improved acoustic contrast above 200-300 Hz (see Christoph, ¶ 0036-0040 and figures 3-5).  Each prior art reference acknowledges that the near-field speakers, such as the open-ear wearables made obvious by Kim, would be improved with additional speakers for low-frequency content.  
Next, Christoph is relied upon to show that it would have been obvious to provide different bass content to the different users, where the near-field speakers are used to further differentiate the audio field for higher frequencies for each user (see Christoph, ¶ 0036-0040 and figures 3-5).   The combination of Hess, Oswald, Kim, and Christoph acknowledges that the sound output of the near-field speakers, such as the headrest speakers or the open-ear wearables, are improved with unlocalizable bass, and Christoph teaches a further modification, where different users are able to listen to different audio content in their respective zones without disturbing the other zones (see Hess, ¶ 0018, in view of Oswald, ¶ 0022, Kim, ¶ 0016, and Christoph, ¶ 0040 and figure 5).  Therefore, the combination makes obvious the pending claims as stated above and in the following section with respect to 35 USC 103.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9-10, 12-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hess, US 2012/0008806 A1 (previously cited in an IDS received 10/30/2020), in view of Oswald et al., US 2014/0334637 A1 (previously cited and hereafter Oswald), Kim et al., US 2018/0124513 A1 (hereafter Kim), and Christoph et al., US 2018/0146290 A1 (previously cited and hereafter Christoph).
Regarding claim 1, Hess discloses a vehicle audio system with headrest incorporated loudspeakers (see Hess, abstract).  Specifically, Hess teaches “a controller configured to receive a position signal indicative of the position of a first user's head in the vehicle”, because a signal processor receives a signal from a camera, where the signal is indicative of a tracked head position of a user (see Hess, ¶ 0022-0023, figure 2, units 110L, 110R, 260, and 270a, and figure 3, units 260-261, and 270).  Next, Hess teaches that the controller is configured to “output to a first binaural device, according to the first position signal, a first spatial audio signal” because the controller, or signal processor, determines a user specific binaural sound signal for the user using the tracked head position, and the specific binaural sound reads on the first spatial audio signal (see Hess, ¶ 0022-0023, figure 2, units 110L, 110R, 230, 260, and 270a and figure 3, units 261, 270, and 280).  Furthermore, Hess teaches that the system outputs the first spatial audio signal “such that the first binaural device produces a first spatial acoustic signal perceived by the first user as originating from a first virtual source location within the vehicle cabin” because the first binaural device, such as the speakers in the headrest, produce a first spatial acoustic signal where the user perceives a specific virtual soundfield (see Hess, ¶ 0022 and 0026, figure 2, units 110L, 110R, 230, 260, and 270a, and figure 5, units 110L and 110R).  Additionally, Hess teaches the feature “wherein the first spatial audio signal comprises at least an upper range of a first content signal” because the headrest speakers output sound above 100 Hz and an additional loudspeaker is configured to output for lower frequencies than 100 Hz (see Hess, ¶ 0018).  
Next, Hess teaches the system “wherein the controller is further configured to receive a second position signal indicative of the position of a second user's head in the vehicle and to output to a second binaural device, according to the second position signal, a second spatial audio signal, such that the second binaural device produces a second spatial acoustic signal perceived by the second user as originating from either the first virtual source location or a second virtual source location within the vehicle cabin, wherein the second spatial audio signal comprises at least an upper range of a second content signal” because Hess teaches a second spatial audio signal with a second headtracking camera, where the first listener’s and second listener’s spatial audio signals, or generated soundfields, are different (see Hess, ¶ 0020 and 0026, figure 2, units 210R and 210L and figure 5, units 110L, 110R, 210L, 210R, 270a, and 270b).
While Hess teaches “an additional loudspeaker is configured for lower frequencies (e.g., a woofer) may be provided elsewhere in the vehicle cabin” (see Hess, ¶ 0018), Hess does not appear to teach “a plurality of speakers disposed in a perimeter of a cabin of the vehicle” such that the controller, or signal processor, drives said plurality of speakers.
Oswald discloses an automobile system with near-field speakers close to a listener’s head to produce sound that locates a sound source at a position other than the actual speaker positions (see Oswald, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Hess with Oswald for the purpose of keeping a virtual sound field fixed with respect to a listener’s head position and/or rotation, such that the virtual sound source appears to stay fixed at a predetermined location when the user rotates their head, while also providing for better bass reproduction (see Hess, ¶ 0018 and 0022 in view of Oswald, ¶ 0020 and 0022, and figure 1, units 112, 114, and 132).  Therefore, the combination of Hess and Oswald makes obvious the “system for providing augmented spatialized audio in a vehicle, comprising: a plurality of speakers disposed in a perimeter of a cabin of the vehicle” (see Oswald, ¶ 0003 and 0020 and figure 1, units 104, 106, 108, 110, 112, and 114), “wherein the controller is further configured to drive the plurality of speakers with a driving signal with a driving signal such that a first bass content of the first content signal is produced in the vehicle cabin” because the output to the plurality of speakers in the perimeter of a cabin are used (in combination with the headrest speakers) to create the perception of virtual loudspeakers for the listener (see Oswald, ¶ 0020, 0030, and 0032, figure 1, units 102, 104, 106, and the associated connections between said units, and figure 4, units FL and FR), and because the combination makes obvious additional loudspeakers configured to output for lower frequencies than 100 Hz to complement the headrest speakers (see Hess, ¶ 0018 in view of Oswald, ¶ 0020 and 0032, figure 1, units 112 and 114, and figure 4, units FL and FR).  
However, the combination of Hess and Oswald does not appear to teach that “the first binaural device is an open-ear wearable” and “the second binaural device is an open-ear wearable”.
Kim teaches an enhanced-bass open-headphone system (see Kim, abstract).  Specifically, Kim teaches an open-ear wearable, such as loudspeakers supported on a neck-pad or shoulder-pad (see Kim, ¶ 0019).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Hess and Oswald with the teachings of Kim for the purpose of providing a device (i.e., the open-ear headphone supported by the neck-pad) that allows enhanced-bass, 3D binaural audio to a vehicle cabin that does not have an installed headrest speaker system (see Hess, ¶ 0018-0019, in view of Oswald, ¶ 0022, and further in view of Kim, ¶ 0007-0008, 0019, and 0037).
Therefore the combination of Hess, Oswald, and Kim makes obvious the system “wherein the first binaural device is an open-ear wearable” and “wherein the second binaural device is an open-ear wearable” because it is obvious that a subwoofer, tuned for low-frequencies below 200 Hz, is used to supplement the 3D binaural audio, and Kim makes obvious the use of open-ear wearables to provide with a subwoofer for impactful bass (see Hess, ¶ 0018-0019, in view of Oswald, ¶ 0022, and further in view Kim, ¶ 0004, 0007-0008, 0015-0016, and 0019).   
However, the combination of Hess, Oswald, and Kim does not appear to teach the features “wherein the controller is further configured to drive the plurality of speakers in accordance with a first array configuration such that the first bass content is produced in a first listening zone within the vehicle cabin and in accordance with a second array configuration such that a bass content of the second content signal produced in a second listening zone within the vehicle cabin, wherein in the first listening zone a magnitude of the first bass content is greater than a magnitude of the second bass content and in the second listening zone the magnitude of the second bass content is greater than the magnitude of the first bass content”
Christoph discloses an individual delay compensation for personal sound zones (see Christoph, abstract).  Specifically, Christoph teaches a listening space, such as inside a vehicle, where the listening space is divided into multiple sound zones having different reproduced sound material (see Christoph, ¶ 0024 and 0028-0029 and figure 1, unit 100).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Hess, Oswald, and Kim with the teachings of Christoph for the purpose of generating a plurality of sound zones that reproduce different sound content with limited interference from adjacent sound zones (see Christoph, ¶ 0002-0003). 
Therefore, the combination of Hess, Oswald, Kim, and Christoph makes obvious the features “wherein the controller is further configured to drive the plurality of speakers in accordance with a first array configuration such that the first bass content is produced in a first listening zone within the vehicle cabin” where Christoph makes obvious the use of a pressure matching technique to match the complex pressures of the wavefronts generated by the speakers in the cabin, such that sound pressure is created in the bright zone (e.g., the drivers’ position) and zero pressure in the dark zones (e.g., the other seating positions) (see Christoph, ¶ 0029, 0035-0036, and 0040, figure 2, units 108A-108J and 118A and figure 5), “and in accordance with a second array configuration such that a bass content of the second content signal produced in a second listening zone within the vehicle cabin” (see Christoph, figure 2, units 108A-108J and 118B), “wherein in the first listening zone a magnitude of the first bass content is greater than a magnitude of the second bass content and in the second listening zone the magnitude of the second bass content is greater than the magnitude of the first bass content” because the combination makes obvious the binaural device and plural loudspeakers in the cabin, where the open-ear wearable device outputs sound above 100-200 Hz and a cabin loudspeaker is configured to output for lower frequencies, and Christoph makes obvious the separate zones of audio where the bass signal for a first zone does not interfere with a bass signal for an adjacent zone because the combination makes obvious the binaural device and plural loudspeakers in the cabin, where the open-ear wearable device outputs sound above 100-200 Hz and a cabin loudspeaker is configured to output for lower frequencies, and Christoph makes obvious the separate zones of audio where the bass signal for a first zone does not interfere with a bass signal for an adjacent zone (see Hess, ¶ 0018 in view of Oswald, ¶ 0020-0021 and Kim, ¶ 0007, and further in view of Christoph, ¶ 0002, 0036, and 0040 and figure 5).
Therefore, the combination makes obvious:
“A system for providing augmented spatialized audio in a vehicle, comprising: 
a plurality of speakers disposed in a perimeter of a cabin of the vehicle; and” (see Oswald, ¶ 0003 and 0020 and figure 1, units 104, 106, 108, 110, 112, and 114); and
“a controller configured to receive a position signal indicative of the position of a first user's head in the vehicle” (see Hess, ¶ 0022-0023, figure 2, units 110L, 110R, 260, and 270a, and figure 3, units 260-261, and 270, where a signal received by a signal processor from a camera is indicative of a tracked head position of a user) “and to output to a first binaural device, according to the first position signal, a first spatial audio signal, such that the first binaural device produces a first spatial acoustic signal perceived by the first user as originating from a first virtual source location within the vehicle cabin, wherein the first spatial audio signal comprises at least an upper range of a first content signal,” (see Hess, ¶ 0018, 0022-0023 and 0026, figure 2, units 110L, 110R, 230, 260, and 270a, figure 3, units 261, 270, and 280, and figure 5, units 110L and 110R, in view of Kim, ¶ 0007 and 0019, where the binaural device, such as an open-ear wearable made obvious by Kim, outputs a user specific binaural sound signal for the user using the tracked head position to produce a specific virtual soundfield perceived by the user, and the first binaural device outputs sound above frequencies corresponding to 100-200 Hz), “wherein the controller is further configured to drive the plurality of speakers with a driving signal such that a first bass content of the first content signal is produced in the vehicle cabin,” (see Hess, ¶ 0018, in view of Oswald, ¶ 0020, 0022, and 0032, figure 1, units 112 and 114, and figure 4, units FL and FR, and further in view of Kim, ¶ 0007-0008, where additional loudspeakers configured to output for lower frequencies than 100-200 Hz provide enhanced, unlocalizable bass), “wherein the first binaural device is an open-ear wearable.” (see Hess, ¶ 0018-0019, in view of Oswald, ¶ 0022, and further in view of Kim, ¶ 0007-0008, 0019, and 0037, makes obvious and open-ear headphone, supported by a neck or shoulder pad, to provide enhanced-bass, 3D binaural audio to a vehicle cabin that does not have an installed headrest speaker system); 
“wherein the controller is further configured to receive a second position signal indicative of the position of a second user's head in the vehicle” (see Hess, ¶ 0022 and 0026, figure 2, units 210L, 210R, 260, and 270b, and figure 5, units 210L, 210R, and 270b, where a signal received by a signal processor from a camera is indicative of a tracked head position of a second user) “and to output to a second binaural device, according to the second position signal, a second spatial audio signal, such that the second binaural device produces a second spatial acoustic signal perceived by the second user as originating from either the first virtual source location or a second virtual source location within the vehicle cabin, wherein the second spatial audio signal comprises at least an upper range of a second content signal,” (see Hess, ¶ 0018, 0022 and 0026, figure 2, units 210L, 210R, 230, 260, and 270b, and figure 5, units 210L and 210R, in view of Kim, ¶ 0007 and 0019, where the second binaural device, such as an open-ear wearable made obvious by Kim, outputs a second user specific binaural sound signal for the second user using the tracked head position to produce a specific virtual soundfield perceived by the second user, and the second binaural device outputs sound above frequencies corresponding to 100-200 Hz), “wherein the second binaural device is an open-ear wearable,” (see Hess, ¶ 0018-0019, in view of Oswald, ¶ 0022, and further in view of Kim, ¶ 0007-0008, 0019, and 0037, makes obvious an open-ear headphone, supported by a neck or shoulder pad, to provide enhanced-bass, 3D binaural audio to a vehicle cabin that does not have an installed headrest speaker system); and
“wherein the controller is further configured to drive the plurality of speakers in accordance with a first array configuration such that the first bass content is produced in a first listening zone within the vehicle cabin and in accordance with a second array configuration such that a bass content of the second content signal produced in a second listening zone within the vehicle cabin,” (see Christoph, ¶ 0029, 0035-0036, and 0040, figure 2, units 108A-108J, 118A, and 118B, and figure 5, where it is obvious to use the pressure matching technique to match the complex pressures of the wavefronts generated by the speakers in the cabin, such that sound pressure is created in the bright zone (e.g., the drivers’ position) and zero pressure in the dark zones (e.g., the other seating positions) for creating two or more zones in the vehicle), “wherein in the first listening zone a magnitude of the first bass content is greater than a magnitude of the second bass content and in the second listening zone the magnitude of the second bass content is greater than the magnitude of the first bass content.” (see Hess, ¶ 0018 in view of Oswald, ¶ 0020-0021 and Kim, ¶ 0007, and further in view of Christoph, ¶ 0002, 0036, and 0040 and figure 5, because the combination makes obvious the binaural device and plural loudspeakers in the cabin, where the open-ear wearable device outputs sound above 100-200 Hz and a cabin loudspeaker is configured to output for lower frequencies, and Christoph makes obvious the separate zones of audio where the bass signal for a first zone does not interfere with a bass signal for an adjacent zone because the combination makes obvious the binaural device and plural loudspeakers in the cabin, where the open-ear wearable device outputs sound above 100-200 Hz and a cabin loudspeaker is configured to output for lower frequencies, and Christoph makes obvious the separate zones of audio where the bass signal for a first zone does not interfere with a bass signal for an adjacent zone).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the controller is configured to time-align the production of the first bass content with the production of the first spatial acoustic signal” where Christoph makes obvious the time-alignment of the signals in the outputs of the plural loudspeakers for a particular zone of audio (see Christoph, ¶ 0033, 0043-0044, 0054-0055, and 0064-0065 and figure 8).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, further comprising a headtracking device configured to produce a headtracking signal related to the position of the first user's head in the vehicle” (see Hess, ¶ 0022-0023, figure 2, units 110L, 110R, 260, and 270a).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the controller is configured to time-align, in the first listening zone, the production of the first bass content with the production of the first spatial acoustic signal and to time-align, in the second listening zone, the production of the second bass content with the second spatial acoustic signal” where Christoph makes obvious the time-alignment of the signals in the outputs of the plural loudspeakers for a particular zone of audio (see Christoph, ¶ 0033, 0043-0044, 0054-0055, and 0064-0065 and figure 8).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein, in the first listening zone, the magnitude of the first bass content exceeds the magnitude of the second bass content by three decibels, wherein, in the second listening zone, the magnitude of the second bass content exceeds the magnitude of the first bass content by three decibels” where Christoph makes obvious this separation in the audio zones in low frequencies (see Christoph, figure 5).
Regarding claim 12, see the preceding rejection with respect to claim 1 above.  The combination of Hess, Oswald, and Kim makes obvious the system of claim 1 and for the same reasons makes obvious:
“A method for providing augmented spatialized audio in a vehicle cabin, comprising the steps of:
outputting to a first binaural device, according to a first position signal indicative of the position of a first user's head in the vehicle cabin, a first spatial audio signal, such that the first binaural device produces a first spatial acoustic signal perceived by the first user as originating from a first virtual source location within the vehicle cabin, wherein the first spatial audio signal comprises at least an upper range of a first content signal” (see Hess, ¶ 0018, 0022-0023, and 0026, figure 2, units 110L, 110R, 230, 260, and 270a, figure 3, units 261, 270, and 280, and figure 5, units 110L and 110R, in view of Kim, ¶ 0007 and 0019, where the first binaural device, such as an open-ear wearable made obvious by Kim, outputs a user specific binaural sound signal for the user using the tracked head position to produce a specific virtual soundfield perceived by the user, and the first binaural device outputs sound above frequencies corresponding to 100-200 Hz), “wherein the first binaural device is an open-ear wearable” (see Hess, ¶ 0018-0019, in view of Oswald, ¶ 0022, and further in view of Kim, ¶ 0007-0008, 0019, and 0037, makes obvious and open-ear headphone, supported by a neck or shoulder pad, to provide enhanced-bass, 3D binaural audio to a vehicle cabin that does not have an installed headrest speaker system); 
“outputting to a second binaural device, according to a second position signal indicative of the position of a second user's head in the vehicle, a second spatial audio signal, such that the second binaural device produces a second spatial acoustic signal perceived by the second user as originating from either the first virtual source location or a second virtual source location within the vehicle cabin, wherein the second spatial audio signal comprises at least an upper range of a second content signal,” (see Hess, ¶ 0018, 0022, and 0026, figure 2, units 210L, 210R, 230, 260, and 270a, and figure 5, units 210L and 210R, in view of Kim, ¶ 0007 and 0019, where the second binaural device, such as an open-ear wearable made obvious by Kim, outputs a second user specific binaural sound signal for the second user using the tracked head position to produce a specific virtual soundfield perceived by the second user, and the second binaural device outputs sound above frequencies corresponding to 100-200 Hz),   “wherein the second binaural device is an open-ear wearable;” (see Hess, ¶ 0018-0019, in view of Oswald, ¶ 0022, and further in view of Kim, ¶ 0007-0008, 0019, and 0037, makes obvious an open-ear headphone, supported by a neck or shoulder pad, to provide enhanced-bass, 3D binaural audio to a vehicle cabin that does not have an installed headrest speaker system); and  
“driving a plurality of speakers with a driving signal such that a first bass content of the first content signal and a second bass content of the second content signal is produced in the vehicle cabin” (see Hess, ¶ 0018, in view of Oswald, ¶ 0020, 0022, and 0032, figure 1, units 112 and 114, and figure 4, units FL and FR, and in view of Kim, ¶ 0007-0008, where additional loudspeakers configured to output for lower frequencies than 100-200 Hz provide enhanced, unlocalizable bass), “wherein the plurality of speakers are driven in accordance with a first array configuration such that the first bass content is produced in a first listening zone within the vehicle cabin and in accordance with a second array configuration such that the second bass content is produced in a second listening zone within the vehicle cabin, wherein in the first listening zone a magnitude of the first bass content is greater than a magnitude of the second bass content and in the second listening zone the magnitude of the second bass content is greater than the magnitude of the first bass content.” (see Hess, ¶ 0018 in view of Oswald, ¶ 0020-0021 and Kim, ¶ 0007, and further in view of Christoph, ¶ 0002, 0029, 0035-0036, and 0040, figure 2, units 108A-108J, 118A, and 118B, and figure 5, because the combination makes obvious the binaural device and plural loudspeakers in the cabin, where the open-ear wearable device outputs sound above 100-200 Hz and a cabin loudspeaker is configured to output for lower frequencies, and Christoph makes obvious the separate zones of audio through the pressure matching technique where the bass signal for a first zone does not interfere with a bass signal for an adjacent zone because the combination makes obvious the binaural device and plural loudspeakers in the cabin, where the open-ear wearable device outputs sound above 100-200 Hz and a cabin loudspeaker is configured to output for lower frequencies, and Christoph makes obvious the separate zones of audio where the bass signal for a first zone does not interfere with a bass signal for an adjacent zone).
Regarding claim 13, see the preceding rejection with respect to claim 12 above.  The combination of makes obvious the “method of claim 12, wherein the production of the first bass content is time-aligned with the production of the first spatial acoustic signal” where Christoph makes obvious the time-alignment of the signals in the outputs of the plural loudspeakers for a particular zone of audio (see Christoph, ¶ 0033, 0043-0044, 0054-0055, and 0064-0065 and figure 8).
Regarding claim 14, see the preceding rejection with respect to claim 12 above.  The combination makes obvious the “method of claim 12, further comprising the step of producing the positional signal according to a headtracking signal received from a headtracking device” (see Hess, ¶ 0022-0023, figure 2, units 110L, 110R, 260, and 270a).
Regarding claim 20, see the preceding rejection with respect to claim 12 above.  The combination makes obvious the “method of claim 12, wherein in the first listening zone, the production of the first bass content is time-aligned with the production of the first acoustic signal and in the second listening zone, the production of the second bass content is time-aligned with the second acoustic signal” where Christoph makes obvious the time-alignment of the signals in the outputs of the plural loudspeakers for a particular zone of audio (see Christoph, ¶ 0033, 0043-0044, 0054-0055, and 0064-0065 and figure 8).
Regarding claim 21, see the preceding rejection with respect to claim 12 above.  The combination makes obvious the “method of claim 12, wherein, in the first listening zone, the magnitude of the first bass content exceeds the magnitude of the second bass content by three decibels, wherein, in the second listening zone, the magnitude of the second bass content exceeds the magnitude of the first bass content by three decibels” where Christoph makes obvious this separation in the audio zones in low frequencies (see Christoph, figure 5).

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hess, Oswald, Kim, and Christoph as applied to claims 3 and 14 above, and further in view of Lovitt, US 2015/0119130 A1 (previously cited).
Regarding claim 4, see the preceding rejection with respect to claim 3 above.  The combination of Hess, Oswald, Kim, and Christoph makes obvious the system of claim 3, wherein the headtracking device is a camera (see Hess, ¶ 0022 and 0026, and figures 2 and 5, units 270a and 270b).  The combination does not appear to teach that “the headtracking device comprises a time-of-flight sensor.”
Lovitt discloses a variable audio parameter setting method (see Lovitt, abstract).  In particular, Lovitt teaches headtracking using a time-of-flight depth camera (see Lovitt, ¶ 0028-0030 and figure 1, unit 86).  Additionally, Lovitt teaches that user movement is translated into movements in a video game, where audio is presented through virtual positioning (see Lovitt, ¶ 0012-0013, 0016-0017, 0019-0021, 0035-0036, and 0040, figure 1, units 32 and 40, and figure 2, units 210, 220, 222, 224, 226, and 234).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Hess, Oswald, Kim, and Christoph with the teachings of Lovitt for the purpose of teaching an alternate method of tracking a user, such as using a depth camera, and expect similar results (see Hess, ¶ 0022 in view of Lovitt, ¶ 0028-0030).  Therefore, the combination makes obvious the “system of claim 3, wherein the headtracking device comprises a time-of-flight sensor” (see Hess, ¶ 0022 in view of Lovitt, ¶ 0028- 0030).
Regarding claim 5, see the preceding rejection with respect to claim 4 above.  The combination makes obvious the “system of claim 4, wherein the headtracking device comprises a plurality of two- dimensional cameras” where Hess teaches at least two cameras for tracking two different user’s and Lovitt makes obvious to use stereoscopic, or 2D, cameras (see Hess, ¶ 0022 in view of Lovitt, ¶ 0028-0030).
Regarding claim 15, see the preceding rejection with respect to claims 3 and 14 above.  The combination of Hess, Oswald, Kim, and Christoph makes obvious the method of claim 14, and for the same reasons as stated above with respect to claim 3, the combination of Hess, Oswald, Kim, Christoph, and Lovitt makes obvious the “method of claim 14, wherein the headtracking device comprises a time-of-flight sensor” where Hess teaches a headtracking camera, and Lovitt makes obvious an alternate method of tracking a user, such as using a depth camera, where one of ordinary skill in the art would expect similar results (see Hess, ¶ 0022 in view of Lovitt, ¶ 0028-0030).
Regarding claim 16, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “method of claim 15, wherein the headtracking device comprises a plurality of two- dimensional cameras” where Hess teaches at least two cameras for tracking two different user’s and Lovitt makes obvious to use stereoscopic, or 2D, cameras (see Hess, ¶ 0022 in view of Lovitt, ¶ 0028-0030).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hess, Oswald, Kim, and Christoph as applied to claim 3 above, and further in view of Karkkainen et al., US 2019/0357000 A1 (previously cited and hereafter Karkkainen).
Regarding claim 6, see the preceding rejection with respect to claim 3 above.  The combination of Hess, Oswald, Kim, and Christoph makes obvious the system of claim 3, wherein the headtracking device is a camera (see Hess, ¶ 0022).  However, the combination does not appear to teach a trained neural network for headtracking.
Karkkainen discloses methods and apparatuses for implementing a head-tracking headset (see Karkkainen, abstract).  In particular, Karkkainen teaches a machine learning based 3D audio rendering (MLB3DAR) system, where the system includes machine learning circuitry to improve tracking of the user’s head position in order to output binaural audio via HRTFs (see Karkkainen, ¶ 0022, 0031, and 0042-0043, and figure 2, units 200, 210, and 212).  One of ordinary skill in the art at the time of the effective filing date would have found it obvious to apply the teaching of machine learning/artificial intelligence to the camera system of the combination and expect similar or improved head tracking ability (see Hess, ¶ 0022 in view of Karkkainen, ¶ 0003, 0018, and 0042).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Hess, Oswald, Kim, and Christoph with the teachings of Karkkainen for the purpose of improving headtracking (see Karkkainen, ¶ 0018, and 0042).  Therefore, the combination of Hess, Oswald, Kim, Christoph, and Karkkainen makes obvious the “system of claim 3, further comprising a neural network trained to produce the first position signal according to the headtracking signal” (see Hess, ¶ 0022, in view of Karkkainen, ¶ 0018, 0022, 0031, and 0042-0043, and figure 2, units 200, 210, and 212).
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oswald, Hess, Kim, Christoph, and Lovitt as applied to claim 15 above, and further in view of Karkkainen.
Regarding claim 17, see the preceding rejection with respect to claim 15 above.  The combination of Oswald, Hess, Kim, Christoph, and Lovitt makes obvious the method of claim 15, wherein the headtracking device is a camera (see Hess, ¶ 0022).  However, the combination does not appear to teach a trained neural network for headtracking.
Karkkainen discloses methods and apparatuses for implementing a head-tracking headset (see Karkkainen, abstract).  In particular, Karkkainen teaches a machine learning based 3D audio rendering (MLB3DAR) system, where the system includes machine learning circuitry to improve tracking of the user’s head position in order to output binaural audio via HRTFs (see Karkkainen, ¶ 0022, 0031, and 0042-0043, and figure 2, units 200, 210, and 212).  One of ordinary skill in the art at the time of the effective filing date would have found it obvious to apply the teaching of machine learning/artificial intelligence to the camera system of the combination and expect similar or improved head tracking ability (see Hess, ¶ 0022 in view of Karkkainen, ¶ 0003, 0018, and 0042).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Oswald, Hess, Kim, Christoph, and Lovitt with the teachings of Karkkainen for the purpose of improving headtracking (see Karkkainen, ¶ 0018, and 0042).  Therefore, the combination of Oswald, Hess, Kim, Christoph, Lovitt, and Karkkainen makes obvious the “method of claim 15, wherein the position signal is produced according to a neural network trained to produce the first position signal according to the headtracking signal” (see Hess, ¶ 0022, in view of Karkkainen, ¶ 0018, 0022, 0031, and 0042-0043, and figure 2, units 200, 210, and 212).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653